Citation Nr: 0326822	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  93-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluations for residuals of 
fracture, L2 and L3, chronic low back pain, wedging L1 and 
L2, mild degenerative changes of L4-5, limitation of motion, 
soft tissue fibrosis, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
right ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and G.D.P.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal which began with a December 1988 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

When the appeal was first before the Board in October 1994, 
it was remanded for further procedural and evidentiary 
development, resulting in the resolution of some of the 
issues as well as in raising new issues.

In January 1998, the Board issued a decision that:  
determined that clear and unmistakable error was shown in the 
April 20, 1978, rating decision, rating the service-connected 
low back disability as only 10 percent disabling; determined 
that clear and unmistakable error had not been established in 
the February 22, 1980, rating decision, pertaining to special 
monthly compensation for anatomical loss of a creative organ; 
granted a 40 percent evaluation for fracture residuals of the 
first and second lumbar vertebrae effective from September 
27, 1988, along with an additional 10 percent evaluation for 
demonstrable vertebral deformity; denied a rating in excess 
of 40 percent for fracture residuals of the first and second 
lumbar vertebrae, but granted an additional 10 percent for 
demonstrable vertebral deformity; granted a 10 percent rating 
for residuals of a right ankle injury; denied a temporary 
total disability rating for treatment of service- connected 
right ankle disability during VA hospitalization in August 
and September 1989, beyond that which had already been 
awarded; and remanded the issue of entitlement to service 
connection for other residuals of the inservice rappelling 
injury.  

The appellant appealed to the Court.  The issue of clear and 
unmistakable error in the February 22, 1980, rating decision, 
pertaining to special monthly compensation for anatomical 
loss of a creative organ was the subject of a settlement, and 
in December 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") granted the 
Joint Motion to Dismiss the veteran's appeal with respect to 
that issue.

In October 2001, the Court issued an Order which vacated that 
part of the January 1998 Board decision that denied:  a 
rating greater than 40 percent for residuals of fractures of 
the first and second vertebrae of the lumbar spine; a rating 
greater than 10 percent for residuals of a right ankle 
injury; and a temporary total rating for treatment of a 
service connected right ankle disability during VA 
hospitalization in August and September 1989.  Those issues 
were remanded to the Board.

The Board's current jurisdiction is limited to those issues 
that were the subject of the Court's order.  Issues that were 
granted or remanded in the January 1998 Board decision, and 
that were not addressed in the Court's order, are not 
properly before the Board at this time.

In October 2002, the Board issued a decision that denied a 
temporary total disability rating for treatment of service- 
connected right ankle disability during VA hospitalization in 
August and September 1989, beyond that which had already been 
awarded.

At the same time, the Board undertook development of the two 
issues listed on the front page of this decision; pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), a VA examination was conducted 
in February 2003.  

In correspondence dated in June 2003, the veteran requests an 
extension of time in which to submit additional evidence 
pursuant to her contention that she has additional spinal 
pathology as a result of inservice injury.  The Board notes 
that a previous request for extension of time was denied by 
the undersigned in February 2003 on the basis that the issue 
of service connection for additional spinal disability was 
the subject of a 1998 Board remand and was not adjudicated by 
the Court.  Thus, a ruling on the current request is not 
required at this time.  However, the veteran is free to 
submit any additional argument on remand.


REMAND

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claims considering the newly obtained 
evidence, as well as evidence previously of record.  

Additionally, the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans, supra.  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should readjudicate the 
veteran's claims of entitlement to 
increased evaluations for residuals of 
fracture, L2 and L3, chronic low back 
pain, wedging L1 and L2, mild 
degenerative changes of L4-5, limitation 
of motion, soft tissue fibrosis, 
currently evaluated as 50 percent 
disabling, and residuals of right ankle 
injury, currently evaluated as 10 percent 
disabling, with consideration of the 
evidence obtained by the Board (VA 
examination report dated in February 
2003).  If a benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




